IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 23 MM 2018
                                             :
                    Respondent               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
WILLIAMS DANIELS,                            :
                                             :
                    Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 2nd day of April, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED. Furthermore,

to the extent the “Petition to Amend Supplement for Habeas Corpus General” seeks leave

to amend, it is GRANTED. In all other respects, the “Petition to Amend Supplement for

Habeas Corpus General” is DENIED.